                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 MICHAEL J. ALBERT,                 §
                                    §
       Plaintiff,                   §
                                    §
 v.                                 §
                                    §
 U.S. BANK NATIONAL ASSOCIATION,    §
 ALLEGED SUCCESSOR IN INTEREST TO §
 BANK OF AMERICA, NATIONAL          §                                    CASE NO. 4:20-cv-1457
 ASSOCIATION, SUCCESSOR BY          §
 MERGER TO LASALLE NATIONAL         §
 ASSOCIATION AS TRUSTEE FOR GSAMP §
 TRUST 2007-NCI MORTGAGE PASS-      §
 THROUGH CERTIFICATES, SERIES 2007- §
 NCI, & PHH MORTGAGE                §
 CORPORATION,                       §
                                    §
       Defendants.                  §


                    JOINT DISCOVERY/CASE MANAGEMENT PLAN

       Defendants U.S. Bank National Association, as successor in interest to Bank of America,

National Association, Successor by Merger to LaSalle National Association as Trustee for

GSAMP Trust 2007-NCI Mortgage Pass-Through Certificates, Series 2007-NCI and PHH

Mortgage Corporation (“Defendants”) and Plaintiff Michael J. Albert (“Plaintiff,” collectively,

the “Parties”) hereby file this Joint Discovery/Case Management Plan pursuant to Rule 26(f) of

the Federal Rules of Civil Procedure and would respectfully show as follows:

1.     State where and when the meeting of the parties required by Rule 26(f) was held, and
       identify the counsel for each party.

       Response: Greg DeVries on behalf of Defendants and G. Scott Williams on behalf of
       Plaintiff conferred via email on January 4, 2020.

2.     List the cases related to this one that are pending in any state or federal court with the
       case number and court.


                                                 1
      Response: None.

3.    Briefly describe what this case is about.

      Response: Plaintiff alleges defects in his home equity loan and seeks an order
      declaring the lien on his homestead void. Specifically, Plaintiff alleges the documents
      which evidence his home equity loan all contain forged signatures, and that somebody
      stole his identity to obtain the home equity loan. Defendants allege the home equity
      loan and the lien on Plaintiff’s homestead are valid and fully enforceable.

4.    Specify the allegation of federal jurisdiction.

      Response: This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332 because
      it is a case between citizens of different states and the amount in controversy exceeds
      $75,000, exclusive of interest and costs.

5.    Name the parties who disagree and the reasons.

      Response: The parties agree on the jurisdictional allegations.

6.    List anticipated additional parties that should be included, when they can be added, and
      by whom they are wanted. Specify the dates for joining the additional parties.

      Response: None.

7.    List anticipated interventions.

      Response: None.

8.    Describe issues presented for class-action issues.

      Response: None.

9.    State whether each party represents that it has made the initial disclosures required by
      Rule 26(a). If not, describe the arrangements that have been made to complete the
      disclosures.

      Response: Plaintiff and Defendants have agreed to complete Rule 26(a) initial
      disclosures by January 15, 2021.

10.   Describe the proposed agreed discovery plan, including:

      A. Responses to all the matters raised in Rule 26(f);
      B. When and to whom the plaintiff anticipates it may send interrogatories;
      C. When and to whom the defendant anticipates it may send interrogatories;
      D. Of whom and by when the plaintiff anticipates taking oral depositions;
      E. Of whom and by when the defendant anticipates taking oral depositions;



                                                  2
       F. When the plaintiff (or the party with the burden of proof on an issue) will be able to
       designate experts and provide the reports required by Rule 26(a)(2)(B), and when the
       opposing party will be able to designate responsive experts and provide their reports;
       G. List expert depositions the plaintiff (or the party with the burden of proof on an issue)
       anticipates taking and their anticipated completion date.
       H. List expert depositions the opposing party anticipates taking and their anticipated
       completion date.
       Response: A. The parties do not anticipate any issues regarding discovery.

       B. Plaintiff anticipates sending interrogatories to Defendants, if necessary, no later
than 30 days before the discovery deadline set by this Court.
       C. Defendants anticipate sending interrogatories to Plaintiff, if necessary, no later
than 30 days before the discovery deadline set by this Court.
       D. Plaintiff will take Defendants’ corporate representative depositions, if necessary,
no later than 30 days before the discovery deadline set by this Court.
       E. Defendants will take Plaintiff’s deposition, if necessary, no later than 30 days
before the discovery deadline set by this Court. Defendants also anticipate deposing various
notaries that notarized other documents signed by Plaintiff that appear in the real property
records for his residence.
        F. Plaintiff will designate expert witnesses, if necessary, no later than the deadline
imposed by this Court. Defendant anticipates designating an expert witness, if necessary, no
later than 45 days following Plaintiff’s expert witness designation
       G. Plaintiff anticipates completing expert depositions no later than the discovery
deadline set by the Court.
       H. Defendants anticipate completing expert depositions no later than the discovery
deadline set by the Court.
11.    If the parties disagree on any part of the discovery plan, describe the separate views and
       proposals of each party.

       Response: The Parties agree on the discovery plan.

12.    Specify the discovery beyond initial disclosures that has been undertaken to date.

       Response: Defendants have issued a subpoena to Esther Zapata, the individual that
       notarized Plaintiff’s loan documents. Defendants filed a Motion to Compel
       Compliance with Subpoena, which the Court granted on January 4, 2021.

13.    State the date the planned discovery can be reasonably completed.

       Response: The Parties believe discovery can be completed by September 30, 2021.

14.    Describe the possibilities for a prompt settlement or resolution of the case that were
       discussed in your Rule 26(f) meeting.


                                                 3
      Response: The Parties believe settlement may be possible through informal
      settlement negotiations.

15.   Describe what each party has done or agreed to do to being about a prompt resolution.

      Response: Defendants have inquired about whether Plaintiff is interested in a loan
      modification.

16.   From the attorneys’ discussion with the client, state the alternative dispute resolution
      techniques that are reasonably suitable.

      Response: At this time, the Parties prefer to continue to engage in informal settlement
      discussions. Should informal settlement negotiations fail to bring about settlement,
      the Parties may be open to mediation at a later date.

17.   Magistrate judges may now hear jury and nonjury trials. Indicate the parties' joint
      position on trial before a magistrate judge.

      Response: The parties do not consent to trial before a magistrate judge.

18.   State whether a jury demand has been made and if it was made on time.

      Response: Plaintiff made a jury demand on May 7, 2020.

19.   Specify the number of hours it will likely take to present the evidence in this case.

      Response: The parties anticipate that the presentation of evidence will take 4-5 days.

20.   List pending motions that could be ruled on at the initial pretrial and scheduling
      conference and any other pending motions.

      Response: None.

21.   List other motions pending.

      Response: None.

22.   Indicate other matters peculiar to this case, including discovery, that deserve the special
      attention of the court at the conference.

      Response: None.

23.   Certify that all parties have filed Disclosure of Interested Parties as directed in the Order
      for Conference and Disclosure of Interested Parties, listing the date of filing for original
      and any amendments.




                                                4
       Response: Defendants filed their Certificate of Interested Parties on April 24, 2020.
       Plaintiff will file his Certificate of Interested Parties on or before January 5, 2021.

24.    List the names, bar numbers, addresses, and telephone numbers, of all counsel.

       Response:

       BRIAN PAINO
       State Bar No. 24065862
       bpaino@mcglinchey.com
       MCGLINCHEY STAFFORD
       18201 Von Karman Ave, Ste 350
       Irvine CA 92612
       Telephone : (949) 381-5900
       Facsimile: (949) 271-4040

       GREG DEVRIES
       State Bar No. 24105802
       MCGLINCHEY STAFFORD
       1001 McKinney, Suite 1500
       Houston, Texas 77002
       Telephone : (713) 520-1900
       Facsimile: (713) 520-1025
       gdevries@mcglinchey.com
       COUNSEL FOR DEFENDANTS



       G. Scott Williams
       State Bar No. 21536950
       1811 Bering, Suite 120
       Houston, Texas 77057
       Telephone: (713)-553-3054
       Facsimile: (713)-626-4545
       gswms@hotmail.com

       COUNSEL FOR PLAINTIFF



/s/ Greg DeVries             1/4/21
Counsel for Defendants(s)             Date

/s/ G. Scott Williams        1/4/21
Counsel for Plaintiff(s)              Date




                                               5
